Exhibit 21 SUBSIDIARIES OF JOHN WILEY & SONS, INC.(1) Jurisdiction In Which Incorporated John Wiley & Sons International Rights, Inc. Delaware JWS HQ, LLC New Jersey JWS DCM, LLC New Jersey Wiley-Liss, Inc. Delaware Wiley Publishing Services, Inc. Delaware Wiley Periodicals, Inc. Delaware Wiley Subscription Services, Inc. Delaware WWL Corp. Delaware John Wiley & Sons (Asia) Pte. Ltd. Singapore John Wiley & Sons Australia, Ltd. Australia John Wiley & Sons Canada Limited Canada John Wiley & Sons (HK) Limited Hong Kong Wiley HMI Holdings, Inc. Delaware Wiley Europe Investment Holdings, Ltd. United Kingdom Wiley U.K. (Unlimited Co.) United Kingdom Wiley Europe Ltd. United Kingdom John Wiley & Sons, Ltd. United Kingdom Wiley Heyden Ltd. United Kingdom Wiley Distribution Services Ltd. United Kingdom Blackwell Publishing (Holdings) Ltd. United Kingdom Blackwell Publishing Ltd. United Kingdom Wiley Services Singapore Pte. Limited Singapore Blackwell Science Ltd. United Kingdom Blackwell Science (Overseas Holdings) United Kingdom Munksgaard Als Denmark Blackwell – Verlag GmbH Germany Blackwell Pub.Asia Put. Ltd. Australia Blackwell Science KK Japan Blackwell Science (HK) Ltd. Hong Kong HMI Investment, Inc Delaware Wiley Publishing Inc. Delaware Wiley India Private Ltd. India Wiley Publishing Australia Pty Ltd. Australia John Wiley & Sons GmbH Germany Wiley-VCH Verlag GmbH & Co. KGaA Germany GIT Verlag GmbH & Co. KG Germany (1) The names of other subsidiaries that would not constitute a significant subsidiary in the aggregate have been omitted.
